Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-3, 5-11, 15-16, 18-20, 22-24 are presented for examination.
IDS filed on 11/23/21 and 2/24/22 are considered.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form and correcting the outstanding 112 issue and including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed 2/24/22, have been fully considered but they are not persuasive.
In that remarks, applicant argues in substance:
That: applicant argues the amended claim 1 provides a method applied to a service consumer NF of 5G, which is not a human activity, and the method is thus not an abstract idea or directed to a method of organizing human activity.
In response to applicant’s argument, the amend to recite the claimed process applying to a service consumer NF in 5G in the preamble does not change the fact that the limitations are just being used in a conventional computing tool to implement the recited abstract idea (MPEP 2016.05(h)), because 
A new ground of rejection (112 rejection) is provided below to address issue based on the newly cited features in the amendment.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title

Claims 1-3, 5-8, 10-11, 15-16, 18-20, 22-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Independent claims 1,10, 15-16, recites an abstract idea because, under its broadest reasonable interpretation, the initiating and receiving steps which are Certain Methods of Organizing Human Activity, and the rest of limitation does not integrate the inventive concept into a practical application.
The initiating step and receiving step in the independent claims is considered as Certain Methods Of Organizing Human Activity.  “Initiating a request for accessing service, wherein the request for accessing service carries query conditions of a resource, and the query conditions are used to indicate a combined query relationship of at least two query parameters” can be done as a person requesting information from a second person (e.g. requesting information with a query combination, e.g. can you make me a sandwich, if I come home early AND I haven’t had lunch?).  “Receiving a response for accessing service returned” can be done as the second person is providing the response, e.g. sure I can do that).  Accordingly, the claim recites an abstract idea (step 2A, prong one).
This judicial exception is not integrated into a practical application. In particular, the independent claims recite “A resource query method, applicable to a service consumer NF in 5G”, “A service consumer Network Function (NF)/resource query apparatus/service provider Network Function in 5G comprising memory and processor” and “A computer-readable storage medium having program code”.  The limitations are just being used in a conventional computing tool to implement the recited abstract idea 
Reciting the limitation wherein the combined query relationship comprises a conditional expression formed by combining the at least two query parameters (e.g. can you make me a sandwich, if I come home early AND I haven’t had lunch).  The limitation are used in a conventional computing tool to implement the recited abstract idea (MPEP 2016.05(h)), because initiating/receiving a request and providing response is an abstract idea (human asking permission and gets confirmation from another), and performing the steps at a computer system is claimed at a high level of generality and only being used as an technical environment to implement the abstract idea.
The identified additional element of the claim are insufficient to amount to significantly more than the judicial exception and fail to provide an inventive concept.  As discussed above with respect to integration of the abstract idea into a practical 
Claim 2, recites the limitation wherein the request for accessing service is an access request that has a resource query requirement (requesting for a favor), and types of the request for accessing service comprise at least a resource acquisition request (getting a sandwich) and a resource deletion request (or removing a trash).  The limitation are used in a conventional computing tool to implement the recited abstract idea (MPEP 2016.05(h)), because initiating/receiving a request and providing response is an abstract idea (human asking permission and gets confirmation from another), and performing the steps at a computer system is claimed at a high level of generality and only being used as an technical environment to implement the abstract idea.  
Claim 3, recites the limitation wherein the method comprises: the query conditions of the resource are expressed in a JSON format; and/or when Hyper Text Transfer Protocol (HTTP) is adopted, the query conditions of the resource are located in a request line of the request for accessing service.  The limitation are used in a conventional computing tool to implement the recited abstract idea (MPEP 2016.05(h)), because initiating/receiving a request and providing response is an abstract idea (human asking permission and gets confirmation from another), and performing the steps at a computer system is claimed at a high level of generality and only being used as an technical environment to implement the abstract idea.
Claim 5, recites the limitation wherein the conditional expression is used to indicate logical relationships among multiple query parameters, and the logical relationships comprise at least AND and OR (e.g. can you make me a sandwich, if I come home early AND I haven’t had lunch). The limitation are used in a conventional computing tool to implement the recited abstract idea (MPEP 2016.05(h)), because initiating/receiving a request and providing response is an abstract idea (human asking permission and gets confirmation from another), and performing the steps at a computer system is claimed at a high level of generality and only being used as an technical environment to implement the abstract idea.
Claim 6, recites the limitation wherein the combined query relationship comprises a priority of each query parameter for meeting a preset condition; and wherein a different priority or a same priority is defined for the preset condition met by each query parameter, and the preset condition comprises EQUAL TO or NOT; or the combined query relationship comprises priorities of different combinations of query parameters, and different priorities are defined for different combinations of query parameters. (e.g. can you make me a sandwich, if I come home early AND I haven’t had lunch). The limitation are used in a conventional computing tool to implement the recited abstract idea (MPEP 2016.05(h)), because initiating/receiving a request and providing response is an abstract idea (human asking permission and gets confirmation from another), and performing the steps at a computer system is claimed at a high level of generality and only being used as an technical environment to implement the abstract idea.
Claim 7, recites the limitation wherein the combined query relationship comprises a combined conditional expression, or a conditional expression formed by nesting at least 
Claim 8, recites the limitation wherein the nested at least two conditional expressions have different priorities or a same priority. (e.g. can you make me a sandwich, if I come home early AND I haven’t had lunch). The limitation are used in a conventional computing tool to implement the recited abstract idea (MPEP 2016.05(h)), because initiating/receiving a request and providing response is an abstract idea (human asking permission and gets confirmation from another), and performing the steps at a computer system is claimed at a high level of generality and only being used as an technical environment to implement the abstract idea.
Claims 11 and 14, recites the limitation performing, by the service provider NF, resource query according to a combined query relationship of the at least two query parameters; and returning, by the service provider NF, a response for accessing service to the service consumer NF according to a resource query result and the type of the request for accessing service (the second person responds to the first person’s request). The limitation are used in a conventional computing tool to implement the recited abstract idea (MPEP 2016.05(h)), because initiating/receiving a request and providing response is an abstract idea (human asking permission and gets confirmation from another), and 

Claim Rejections - 35 USC § 112 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3, 5-11, 15-16, 18-20, 22-24 are rejected under 35 U.S.C. 112 (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Referring to claims 1, 10, 15 and 16, the claims recite the limitation "applicable to a service consumer Network Function in 5th Generation (5G)", which renders the claim vague and indefinite.  The examiner believes the limitation is intended to recite the fifth-generation technology standard for broadband cellular networks.  However merely reciting a Network Function in 5th Generation is vague and indefinite. 
All dependent claims are rejected to as having the same deficiencies as the claims they depend from.      

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANGCHE A WANG whose telephone number is (571)272-3992.  The examiner can normally be reached on M-F 10:00am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 





Liang-che Alex Wang 
March 7, 2022

/LIANG CHE A WANG/Primary Examiner, Art Unit 2447